UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-7739


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

DEONTE SPICER,

                     Defendant - Appellant.



Appeal from the United States District Court for the Northern District of West Virginia, at
Clarksburg. Irene M. Keeley, Senior District Judge. (1:15-cr-00046-IMK-MJA-1)


Submitted: March 23, 2022                                         Decided: March 29, 2022


Before AGEE, DIAZ, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


ON BRIEF: Jenny R. Thoma, Research & Writing Attorney, OFFICE OF THE FEDERAL
PUBLIC DEFENDER, Clarksburg, West Virginia, for Appellant. William Ihlenfeld,
United States Attorney, Andrew R. Cogar, Assistant United States Attorney, OFFICE OF
THE UNITED STATES ATTORNEY, Clarksburg, West Virginia; Devin L. Redding,
Student Extern, WEST VIRGINIA UNIVERSITY COLLEGE OF LAW, Morgantown,
West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        Deonte Spicer appeals the district court’s order denying relief on his 18 U.S.C.

§ 3582(c)(1)(A) motions for compassionate release. Discerning no reversible error, we

affirm. *

        We review for abuse of discretion the district court’s denial of a compassionate

release motion. United States v. High, 997 F.3d 181, 185 (4th Cir. 2021). In order to grant

compassionate release, a district court must find (1) that extraordinary and compelling

reasons warrant a sentence reduction, and (2) that a sentence reduction is justified under

the relevant 18 U.S.C. § 3553(a) sentencing factors. 18 U.S.C. § 3582(c)(1)(A)(i); see

United States v. Kibble, 992 F.3d 326, 330 (4th Cir.), cert. denied, 142 S. Ct. 383 (2021).

        Even assuming, as Spicer contends, that the district court erred in finding that

Spicer’s medical conditions, coupled with the Covid-19 pandemic, did not constitute an

extraordinary and compelling basis for relief, we nevertheless conclude that the court acted

well within its discretion in denying his motions based on the § 3553(a) factors. In this

regard, the district court properly weighed Spicer’s postsentencing rehabilitation efforts



        *
         The parties report that, while this appeal was pending, the Bureau of Prisons (BOP)
transferred Spicer from a federal penitentiary to a residential reentry center. Because
Spicer’s argument for compassionate release relied in part on the conditions at the
penitentiary, the Government maintains that Spicer’s transfer moots this appeal. But Spicer
requested a sentence reduction, not just removal from his then-current place of
incarceration. So, because Spicer remains in BOP custody, it is still possible that Spicer
could obtain the relief he requested. Consequently, we are satisfied that this appeal is not
moot. See United States v. Ketter, 908 F.3d 61, 65 (4th Cir. 2018) (“A case becomes moot
only when it is impossible for a court to grant any effectual relief whatever to the prevailing
party.” (cleaned up)).

                                              2
and strong family support against the seriousness of the offense conduct—brutally stabbing

a fellow inmate—Spicer’s anger management issues, his history of committing violent

crimes, and his overall poor prison disciplinary record. Balancing the good with the bad,

the court reasonably concluded that a sentence reduction “would not promote respect for

the law, deter future criminal conduct, or provide adequate punishment for [Spicer’s]

offense.”     Finally, we are unpersuaded by Spicer’s claims that the district court

misapprehended one of his arguments, overlooked certain evidence in the record, and

arbitrarily decided that a time-served sentence would be insufficient to satisfy the goals of

sentencing.

       Accordingly, we affirm the district court’s order. We deny as moot Spicer’s motion

to expedite. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                AFFIRMED




                                             3